Citation Nr: 0505761	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-27 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to January 
1949, and from April 1953 to April 1971, when he retired.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO in Pittsburgh, 
Pennsylvania which, in pertinent part, denied service 
connection for erectile dysfunction, claimed as secondary to 
service-connected diabetes mellitus, type II.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his VA Form 9 (substantive appeal) received in September 
2003, the veteran indicated that he wanted a hearing before a 
member of the Board at the RO (i.e. a Travel Board hearing).  
He later requested a videoconference hearing instead of a 
Travel Board hearing, and such was conducted in August 2004, 
but the transcription was unsuccessful.  The veteran was 
offered the opportunity to have another Board hearing.  In a 
December 2004 statement, the veteran has again requested a 
Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




